--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.02
 
THIS DEBENTURE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS DEBENTURE
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
STATE SECURITIES LAWS.  THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION
OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS DEBENTURE UNDER SAID
ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO CLICKER INC. THAT SUCH REGISTRATION IS NOT REQUIRED.
 
CONVERTIBLE DEBENTURE
 
FOR VALUE RECEIVED, CLICKER Inc., a Nevada corporation (the “Borrower”),
promises to pay to Lotus Funding Group, LLC (the “Holder”) or his registered
assigns or successors in interest, the sum of One Hundred Thousand Dollars
($100,000), together with any accrued and unpaid interest hereon, on December
31, 2009 (the “Maturity Date”) if not sooner paid.
 
Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Exchange Agreement dated as of August 11,
2009, between Borrower and the Holder (as amended, modified or supplemented from
time to time, the “Purchase Agreement”).
 
The following terms shall apply to this Debenture:
 
ARTICLE I
INTEREST & AMORTIZATION
 
1.1.           Interest.  This Debenture shall not accrue interest.
 
1.2.           Payment.  Payment of the aggregate principal amount outstanding
under this Debenture (the “Principal Amount”) shall be made on the Maturity
Date.
 
ARTICLE II
CONVERSION REPAYMENT
 
2.1.           Optional and Mandatory Conversion.  Subject to the terms of this
Article II, the Holder shall have the right, but not the obligation, at any time
from the date of issuance of this Debenture until September 10, 2009 to convert
all or any portion of the outstanding Principal Amount into fully paid and
nonassessable shares of the Common Stock at the Conversion Price, however,
Holder shall be prohibited from selling such shares of Common Stock prior to
September 11, 2009. In addition, subject to the terms of this Article II, the
Holder shall be obligated, starting on the first business day after September
11, 2009 and for every business day thereafter until October 11, 2009, to
convert $10,000 of the outstanding Principal Amount into fully paid and
nonassessable shares of the Common Stock at the Conversion Price. The shares of
Common Stock to be issued upon such conversion are herein referred to as the
“Conversion Shares.”  The “Conversion Price” shall mean fifty percent (50%) of
the average of the closing bid price of the Common Stock during the five (5)
trading days immediately preceding the Conversion Date as quoted by Bloomberg,
LP.  The Conversion Price may be adjusted pursuant to the other terms of this
Debenture.
 
1

--------------------------------------------------------------------------------


 
2.2.           Sale of Conversion Shares.  Holder shall use commercially
reasonable efforts to sell all of the Conversion Shares upon receipt.
 
2.3.           Conversion Limitation.  Notwithstanding anything contained herein
to the contrary, the Holder shall not be entitled to convert pursuant to the
terms of this Debenture an amount that would be convertible into that number of
Conversion Shares which would exceed the difference between the number of shares
of Common Stock beneficially owned by such Holder and 4.99% of the outstanding
shares of Common Stock of Borrower.  For the purposes of the immediately
preceding sentence, beneficial ownership shall be determined in accordance with
Section 13(d) of the Exchange Act and Regulation 13d-3 thereunder.
 
2.4.           Maximum Net Proceeds and Cancellation of Debenture.
Notwithstanding anything contained herein to the contrary, in the event that on
or prior to October 11, 2009, the Holder receives net proceeds of at least
$200,000 (“Threshold Amount”) from the sale of the Conversion Shares, this
Debenture will automatically be canceled without any action of the Holder or
Borrower.  Holder shall be required to (I) indicate the total net proceeds
obtained from the sale of all Conversion Shares to date on each Notice of
Conversion and (ii) provide the Borrower by email or facsimile, commencing
September 11, 2009 and through October 18, 2009, with copies of all brokerage
statements showing the sales of the Conversion Shares and the gross and net
proceeds from such sales.
 
Once the Threshold Amount has been reached from the sale of the Conversion
Shares, Holder shall return to the Borrower all remaining Conversion Shares
along with the original Debenture.
 
2.5.           Conversion Price Adjustment; Exchange of Debenture.  If the
Threshold Amount has not been reached on or prior to October 11, 2009, Holder
may elect to have either:
 
(a)           Sections 2.1, 2.2 and 2.4 of this Debenture shall be null and void
and Holder shall be entitled but, but shall not be obligated to, convert the
outstanding Principal Amount into fully paid and nonassessable shares of the
Common Stock at the Conversion Price, which Conversion Price shall be amended so
that it shall mean twenty percent (20%) of the average of the closing bid price
of the Common Stock during the five (5) trading days immediately preceding the
Conversion Date as quoted by Bloomberg, LP; or
 
2

--------------------------------------------------------------------------------


 
(b)           Exchange the outstanding Principal Amount of this Debenture for a
promissory note for the outstanding Principal Amount, due six months from
issuance, which accrues interest at a rate of 18% per annum, payable monthly.
 
2.6.           Mechanics of Holder’s Conversion.  Subject to Section 2.3, this
Debenture will be converted by the Holder in part from time to time after the
Issue Date, by submitting to the Borrower a Notice of Conversion (by facsimile
or other reasonable means of communication dispatched on the Conversion Date
prior to 6:00 p.m., New York, New York time).  On each Conversion Date (as
hereinafter defined) and in accordance with its Notice of Conversion, the Holder
shall make the appropriate reduction to the Principal Amount as entered in its
records and shall provide written notice thereof to the Borrower on the
Conversion Date.  Each date on which a Notice of Conversion is delivered or
telecopied to Borrower in accordance with the provisions hereof shall be deemed
a Conversion Date (the “Conversion Date”).  A form of Notice of Conversion to be
employed by the Holder is annexed hereto as Exhibit A.  Borrower shall provide
irrevocable written instructions to the transfer agent accompanied by an opinion
of counsel to Borrower and shall cause the transfer agent to transmit the
certificates representing the Conversion Shares to the Holder by physical
delivery or crediting the account of the Holder’s designated broker with the
Depository Trust Corporation (“DTC”) through its Deposit Withdrawal Agent
Commission (“DWAC”) system within five (5) business days after receipt by
Borrower of the Notice of Conversion (the “Delivery Date”). In the case of the
exercise of the conversion rights set forth herein the conversion privilege
shall be deemed to have been exercised and the Conversion Shares issuable upon
such conversion shall be deemed to have been issued upon the date of receipt by
Borrower of the Notice of Conversion. The Holder shall be treated for all
purposes as the record holder of such Common Stock, unless the Holder provides
Borrower written instructions to the contrary.
 
2.7.           Late Payments.  The Borrower understands that a delay in the
delivery of the shares of Common Stock in the form required pursuant to this
Article beyond the Delivery Date could result in economic loss to the
Holder.  As compensation to the Holder for such loss, the Borrower agrees to pay
late payments to the Holder for late issuance of such shares in the form
required pursuant to this Article II upon conversion of the Debenture, in the
amount equal to $500 per business day after the Delivery Date.  The Borrower
shall pay any payments incurred under this Section in immediately available
funds upon demand.
 
2.8.           Conversion Mechanics.
 
(a)           The number of shares of Common Stock to be issued upon each
conversion of this Debenture shall be determined by dividing that portion of the
principal to be converted by the then applicable Conversion Price.
 
(b)           The Conversion Price and number and kind of shares or other
securities to be issued upon conversion shall be subject to adjustment from time
to time upon the happening of certain events while this conversion right remains
outstanding, as follows:

 
3

--------------------------------------------------------------------------------

 

 
 A.           Reclassification, etc.  If Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes, this Debenture, as to
the unpaid Principal Amount, shall thereafter be deemed to evidence the right to
purchase an adjusted number of such securities and kind of securities as would
have been issuable as the result of such change with respect to the Common Stock
(i) immediately prior to or (ii) immediately after such reclassification or
other change at the sole election of the Holder.
 
2.9.           Authorized Shares. The Borrower covenants that during the period
the conversion right exists, the Borrower will reserve from its authorized and
unissued Common Stock a sufficient number of shares, free from preemptive
rights, to provide for the issuance of Common Stock upon the full conversion of
this Debenture.  The Borrower is required at all times to have authorized and
reserved such number of shares that is actually issuable upon full conversion of
the Debenture (based on the Conversion Price in effect from time to time) (the
“Reserved Amount”).  The Borrower represents that upon issuance, such shares
will be duly and validly issued, fully paid and non-assessable.  In addition, if
the Borrower shall issue any securities or make any change to its capital
structure which would change the number of shares of Common Stock into which the
Debenture shall be convertible at the then current Conversion Price, the
Borrower shall at the same time make proper provision so that thereafter there
shall be a sufficient number of shares of Common Stock authorized and reserved,
free from preemptive rights, for conversion of the outstanding Debenture.  The
Borrower (i) acknowledges that it has irrevocably instructed its transfer agent
to issue certificates for the Common Stock issuable upon conversion of this
Debenture, and (ii) agrees that its issuance of this Debenture shall constitute
full authority to its officers and agents who are charged with the duty of
executing stock certificates to execute and issue the necessary certificates for
shares of Common Stock in accordance with the terms and conditions of this Note.
 
If, at any time Holder submits a Notice of Conversion, and the Borrower does not
have sufficient authorized but unissued shares of Common Stock available to
effect such conversion in accordance with the provisions of this Article II (a
“Conversion Default”), subject to Section 2.3, the Borrower shall issue to the
Holder all of the shares of Common Stock which are then available to effect such
conversion.  The portion of this Debenture which the Holder included in its
Conversion Notice and which exceeds the amount which is then convertible into
available shares of Common Stock shall, notwithstanding anything to the contrary
contained herein, not be convertible into Common Stock in accordance with the
terms hereof until (and at the Holder’s option at any time after) the date
additional shares of Common Stock are authorized by the Borrower to permit such
conversion.  In addition, the Borrower shall pay to the Holder $1,000 per day (a
“Conversion Default Payment”) to the date (the “Authorization Date”) that the
Borrower authorizes a sufficient number of shares of Common Stock to effect
conversion of the full outstanding Principal Amount of this Debenture.  The
Borrower shall use its best efforts to authorize a sufficient number of shares
of Common Stock as soon as practicable following the earlier of (i) such time
that the Holder notifies the Borrower or that the Borrower otherwise becomes
aware that there are or likely will be insufficient authorized and unissued
shares to allow full conversion thereof and (ii) a Conversion Default.  The
Borrower shall send notice to the Holder of the authorization of additional
shares of Common Stock and the Authorization Date along with the Holder’s
Conversion Default Payments in immediately available funds.
 
4

--------------------------------------------------------------------------------


 
Nothing herein shall limit the Holder’s right to pursue actual damages (to the
extent in excess of the Conversion Default Payments) for the Borrower’s failure
to maintain a sufficient number of authorized shares of Common Stock, and Holder
shall have the right to pursue all remedies available at law or in equity
(including degree of specific performance and/or injunctive relief).
 
2.10.           Issuance of New Debenture.  Upon any partial conversion of this
Debenture, a new Debenture containing the same date and provisions of this
Debenture shall, at the request of the Holder, be issued by the Borrower to the
Holder for the principal balance of this Debenture and interest which shall not
have been converted or paid. Subject to the provisions of Article III, the
Borrower will pay no costs, fees or any other consideration to the Holder for
the production and issuance of a new Debenture.
 
ARTICLE III
EVENTS OF DEFAULT
 
The occurrence of any of the following events set forth in Sections 3.1 through
3.9, inclusive, shall be an “Event of Default”:
 
3.1.           Failure to Pay Principal.  Borrower fails to pay principal, and
such failure shall continue for a period of five (5) days following the date
upon which such payment was due.
 
3.2.           Breach of Covenant.  Borrower breaches any covenant or other term
or condition of this Debenture in any material respect and such breach, if
subject to cure, continues for a period of five (5) days after the occurrence
thereof.
 
3.3.           Breach of Representations and Warranties.  Any representation or
warranty of Borrower made herein or the Purchase Agreement shall be false or
misleading in any material respect.
 
3.4.           Stop Trade.  An SEC stop trade order or Principal Market trading
suspension of the Common Stock shall be in effect for five (5) consecutive days
or five (5) days during a period of 10 consecutive days, excluding in all cases
a suspension of all trading on a Principal Market, provided that Borrower shall
not have been able to cure such trading suspension within 30 days of the notice
thereof or list the Common Stock on another Principal Market within 60 days of
such notice.  The “Principal Market” for the Common Stock shall include the NASD
OTC Bulletin Board, NASDAQ SmallCap Market, NASDAQ National Market System,
American Stock Exchange, or New York Stock Exchange (whichever of the foregoing
is at the time the principal trading exchange or market for the Common Stock),
or any securities exchange or other securities market on which the Common Stock
is then being listed or traded.
 
5

--------------------------------------------------------------------------------


 
3.5.           Receiver or Trustee.  The Borrower or any of its Subsidiaries
shall make an assignment for the benefit of creditors, or apply for or consent
to the appointment of a receiver or trustee for it or for a substantial part of
its property or business; or such a receiver or trustee shall otherwise be
appointed.
 
3.6.           Judgments.  Any money judgment, writ or similar final process
shall be entered or filed against the Borrower or any of its Subsidiaries or any
of their respective property or other assets for more than $100,000 in the
aggregate for Borrower, and shall remain unvacated, unbonded or unstayed for a
period of thirty (30) days.
 
3.7.           Bankruptcy.  Bankruptcy, insolvency, reorganization or
liquidation proceedings or other proceedings or relief under any bankruptcy law
or any law for the relief of debtors shall be instituted by or against the
Borrower or any of its Subsidiaries.
 
3.8.           Default Under Other Agreements.  The occurrence of an Event of
Default under and as defined in the Purchase Agreement or any event of default
(or similar term) under any other agreement evidencing indebtedness of at least
$100,000.
 
3.9.           Failure to Deliver Common Stock or Replacement
Debenture.  Borrower’s failure to timely deliver Common Stock to the Holder
pursuant to and in the form required by this Debenture and the Purchase
Agreement, if such failure to timely deliver Common Stock shall not be cured
within five (5) days.  If Borrower is required to issue a replacement Debenture
to Holder and Borrower shall fail to deliver such replacement Debenture within
seven (7) Business Days.
 
DEFAULT RELATED PROVISIONS
 
3.10.           Default Interest Rate.  Following the occurrence and during the
continuance of an Event of Default, interest on this Debenture shall
automatically be instated at a rate of 18% per annum, effective as of the date
of Issuance of this Debenture, which interest shall be payable in cash or Common
Stock, at the option of the Borrower.
 
3.11.           Cumulative Remedies.  The remedies under this Debenture shall be
cumulative.
 
ARTICLE IV
DEFAULT PAYMENTS
 
4.1.           Default Payment.  If an Event of Default occurs and is continuing
beyond any applicable grace period, the Holder, at its option, may elect, in
addition to all rights and remedies of Holder under the Purchase Agreement and
all obligations of the Borrower under the Purchase Agreement to require the
Borrower to make a Default Payment (“Default Payment”).  The Default Payment
shall be 105% of the outstanding principal amount of the Debenture, plus accrued
but unpaid interest, all other fees then remaining unpaid, and all other amounts
payable hereunder. The Default Payment shall be applied first to any fees due
and payable to Holder pursuant to the Debentures or the Ancillary Agreements,
then to accrued and unpaid interest due on the Debentures and then to
outstanding principal balance of the Debentures.
 
6

--------------------------------------------------------------------------------


 
4.2.          Default Payment Date.  The Default Payment shall be due and
payable immediately on the date that the Holder has exercised its rights
pursuant to Section 4.1 (“Default Payment Date”).
 
ARTICLE V
MISCELLANEOUS
 
5.1.           Failure or Indulgence Not Waiver.  No failure or delay on the
part of the Holder hereof in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.  All rights and
remedies existing hereunder are cumulative to, and not exclusive of, any rights
or remedies otherwise available.
 
5.2.           Notices.  Any notice herein required or permitted to be given
shall be in writing and provided in accordance with the terms of the Purchase
Agreement.
 
5.3.           Amendment Provision.  The term “Debenture” and all reference
thereto, as used throughout this instrument, shall mean this instrument as
originally executed, or if later amended or supplemented, then as so amended or
supplemented, and any successor instrument as it may be amended or supplemented.
 
5.4.           Assignability.  This Debenture shall be binding upon the Borrower
and its successors and assigns, and shall inure to the benefit of the Holder and
its successors and assigns, and may not be assigned by the Holder without the
prior written consent of the Borrower, which consent may be withheld by Borrower
for any reason.
 
5.5.           Cost of Collection.  If default is made in the payment of this
Debenture, each Borrower shall jointly and severally pay the Holder hereof
reasonable costs of collection, including reasonable attorneys’ fees.
 
5.6.           Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial.  This Debenture shall be governed by, and construed in accordance with,
the internal laws of the State of New York, without regard to principles of
conflicts of law.  HOLDER AND BORROWER WAIVE ANY RIGHT TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS DEBENTURE OR ANY
TRANSACTION CONTEMPLATED HEREIN, INCLUDING CLAIMS BASED ON CONTRACT, TORT,
BREACH OF DUTY AND ALL OTHER COMMON LAW OR STATUTORY BASES. Each party hereby
submits to the exclusive jurisdiction of the state and federal courts located in
the County of New York, State of New York.  If the jury waiver set forth in this
Section is not enforceable, then any dispute, controversy or claim arising out
of or relating to this Debenture or any of the transactions contemplated herein
will be finally settled by binding arbitration in New York, New York in
accordance with the then current Commercial Arbitration Rules of the American
Arbitration Association by one arbitrator appointed in accordance with said
rules.  The arbitrator shall apply New York law to the resolution of any
dispute, without reference to rules of conflicts of law or rules of statutory
arbitration.  Judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.  Notwithstanding the foregoing, the
parties may apply to any court of competent jurisdiction for preliminary or
interim equitable relief, or to compel arbitration in accordance with this
paragraph.  The expenses of the arbitration, including the arbitrator’s fees and
expert witness fees, incurred by the parties to the arbitration, may be awarded
to the prevailing party, in the discretion of the arbitrator, or may be
apportioned between the parties in any manner deemed appropriate by the
arbitrator.  Unless and until the arbitrator decides that one party is to pay
for all (or a share) of such expenses, both parties shall share equally in the
payment of the arbitrator’s fees as and when billed by the arbitrator.
 
7

--------------------------------------------------------------------------------


 
5.7.           Maximum Payments.  Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law.  In the event that the rate
of interest required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by Borrowers to the Holder and thus refunded to the
Borrowers
 
5.8.           Independent Legal Advice.  All parties acknowledge and represent
that:  (a) they have read this Debenture; (b) they clearly understand this
Debenture and each of its terms; (c) they fully and unconditionally consent to
the terms of this Debenture; (d) Sichenzia Ross Friedman Ference LLP drafted
this Debenture at the request of all parties, however all parties have had the
benefit and advice of counsel of their own selection and that none of them
relied upon the advice or counsel of Sichenzia Ross Friedman Ference LLP with
respect to this Debenture; (e) they have executed this Debenture, freely, with
knowledge, and without influence or duress; (f) they have not relied upon any
other representations, either written or oral, express or implied, made to them
by any person; and (g) the consideration received by them has been actual and
adequate.
 
5.9.           Construction.  Each party acknowledges that its legal counsel
participated in the preparation of this Debenture and, therefore, stipulates
that the rule of construction that ambiguities are to be resolved against the
drafting party shall not be applied in the interpretation of this Debenture to
favor any party against the other.
 
[Balance of page intentionally left blank; signature page follows.]

 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower has caused this Convertible Debenture to be signed
in its name effective as of this 11th day of August, 2009.
 

      CLICKER INC.            
 
 
By: 
/s/ Albert Aimers
 
 
 
Name: 
Title: 
Albert Aimers
Chief Executive Officer
 

 
 
9

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
NOTICE OF CONVERSION
 
(To be executed by the Holder in order to convert all or part of the Debenture
into Common Stock)
 
[Name and Address of Holder]
 
 
The undersigned hereby converts $_________ of the principal due on December 31,
2009 under the Convertible Debenture issued by CLICKER Inc. (“Borrower”) dated
as of August 11, 2009 by delivery of shares of Common Stock of Borrower on and
subject to the conditions set forth in Article II of such Debenture.
 
1.
Date of Conversion
_______________________
2.
Shares To Be Delivered:
_______________________

 
__________________________________
 
By:_______________________________
Name:_____________________________
Title:______________________________


 
10

 
